Per Curiam.
A pleading must be subscribed by a party or his attorney. The complaint filed in this case meets this statutory requirement. Whether plaintiff verifies his complaint is optional with him unless some statute requires verification as a condition to the maintenance of the action. G.S. 1-144. No statute requires verification to maintain an action on a promissory note. Since plaintiff can maintain his action without verifying the complaint, an attempted verification, which is a nullity, cannot defeat that right. Reynolds v. Smathers, 87 N.C. 24; McNair v. Yarboro, 186 N.C. 111. As the verification does not meet the requirement of the statute, G.S. 1-146, defendant is not required to verify his answer.
Reversed.